Citation Nr: 1454811	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for hypertension and assigned a noncompensable (zero percent) rating effective May 10, 2007.  Jurisdiction was subsequently transferred to the RO in Albuquerque.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  At the time of his hearing, the Veteran waived his right to have the RO consider additional VA treatment records obtained.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for disorders of the neck, back and right arm, and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the Veteran's service-connected posttraumatic stress disorder (PTSD), have been raised by the record, see March 2014 VA Form 526EZ and May 2014 statement in support of claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence, to include private and VA treatment records; afforded the Veteran an appropriate examination to determine the severity of his disability; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board notes that it held the record open for 60 days following the Veteran's June 2014 personal hearing in order for him to submit additional records from his private physician, but no such records were received.  

The Board acknowledges the assertion raised by the Veteran's representative in the November 2014 brief that VA did not comply with VA regulations or procedures as VA is required to take three blood pressure readings on three separate days prior to evaluating the severity of a Veteran's hypertension, which VA did not do.  To the extent the representative is alluding to Note 1 found at Diagnostic Code 7101, which states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, the Board disagrees that VA failed to adhere to the regulation.  More specifically, Note 1 pertains to the establishment of a diagnosis of hypertension, not to the evaluation of hypertension when service connection is already in effect.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, effective May 10, 2007.  See November 2009 rating decision.  The Veteran has appealed the initial rating assigned and contends that he is entitled to a compensable evaluation.  No specific arguments have been advanced by the Veteran in regards to why a higher rating is warranted, though he did testify in June 2014 that he has been on continuous medication for his hypertension for many years.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  Under these criteria, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

The Veteran has received post-service treatment for hypertension from several private facilities.  The records associated with the electronic files, however, all contain blood pressure readings that pre-date the grant of service connection.  In addition, and as noted above, the Veteran did not submit any additional private treatment records following his June 2014 Board hearing, though the Board held the record open for him to do so.  

The Veteran underwent a VA examination in September 2007, at which time he reported a history of hypertension for nine years and that he was on the medication Atenolol.  Three blood pressure readings were taken at the time of that examination.  The readings were 110/65; 108/59 and 108/56.  

The remaining evidence of record consists entirely of VA treatment records from facilities in Corpus Christi, Santa Fe, and Albuquerque dated up to April 2014.  The Veteran's blood pressure readings have revealed systolic pressure ranging from 94 to 135 and diastolic pressure ranging from 56 to 77.  

The Board acknowledges that the Veteran requires medication (Atenolol) to control his hypertension; the Veteran does not, however, meet the criteria for a 10 percent rating under Diagnostic Code 7101.  More specifically, the evidence of record does not show a history of diastolic pressure of predominantly 100 or more so as to support the minimum evaluation under this diagnostic code.  See VA treatment records; September 2007 VA examination report.  Nor does the evidence show that the Veteran's systolic blood pressure has predominantly been 160 or more.  See id.  In fact, none of the medical evidence of record shows a diastolic pressure reading of 100 or more or a systolic pressure reading of 160 or more.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

An initial compensable rating for hypertension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


